DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 14, and 18 are objected to because of the following informalities:  Each of the identified claims mentions inserting “a new program counter into the lookup table” or inserting “the at least one program counter into a static random access memory (SRAM) device”.  Examiner believes that this should describe inserting “a new program counter address” or inserting “the at least one program counter address”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 6 – 15, 17, 21, and 23 of U.S. Patent No. 10884638. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation presented in the instant claims is anticipated by a corresponding limitation presented in the conflicting claims.
Instant Application 17/140600
US Patent No. 10884638
1. A device comprising: a memory device; 
1. A device comprising…
…toggling a peak power mode of one or more Flash dies…
a controller; 
…a controller…
match logic configured to receive a current program counter address from the controller and generate a high current enable signal in response to determining that the current program counter address matches a known program counter address; and 
…a controller configured to transmit a current program counter to the match logic, such that the match logic enables the peak power management logic upon determining that the current program counter is stored in the lookup table.
… peak power management logic coupled to the match logic, the peak power management logic configured to receive a high current enable signal and, in response, toggling a peak power mode of one or more Flash dies;
peak power management logic configured to receive the high current enable signal and toggle a peak power mode of the memory device.
…peak power management logic coupled to the match logic, the peak power management logic configured to receive a high current enable signal and, in response, toggling a peak power mode of one or more Flash dies;

As can be seen above, while the claims are not identical, each and every limitation is anticipated by the US Patent.  The first difference, is that the instant claim describes “a memory device” while the US Patent more specifically describes “Flash dies”, which are a known form of memory device.  The second difference, is that while the instant claim explicitly describes that the match logic generates a high current enable signal the US Patent describes that the match logic enables the peak power management logic and that the peak power management logic is configured to receive a high current enable signal.  The third difference, is that the instant claim refers to a “known program counter address” while US Patent does not explicitly name a “known program counter address” but still describes matching an entry stored in a lookup table.  “Known program counter address” is merely an identification of a similarly stored entry.  
Claims 2 – 20 of the instant application are similarly anticipated by claims 1 – 4, 6 – 15, 17, 21, and 23 of the US Patent.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Ben-Rubi US Patent Application Publication No. 2019/0198114 (originally cited in IDS filed 1/6/2021) describes that when two dies work in parallel, their peak power consumption accumulates and can cause a reduction of the voltage of the source power supply resulting in a power drop;  Ben-Rubi describes reducing the number of programming pulses performed at a time to reduce peak power consumption.  Takayanagi et al. US Patent Application Publication No. 2014/0380066 (originally cited in IDS filed 1/6/2021) describes that a memory monitor may monitor an address bus coupled to a memory and in response to detecting when an address presented on the bus matches an address location within the memory [any location within said memory] the memory monitor may assert a signal to voltage selection logic.  Scouller et al. US Patent Application Publication No. 2015/0186049 (originally cited in IDS filed 1/6/2021) describes comparing core address with one or more patch address location addresses and that the boot register memory can be provided with the limited number of firmware instructions needed for high voltage type operations of the flash memory.  Smith US Patent Application Publication No. 2019/0205244 (originally cited in IDS filed 1/6/2021) describes that one or more stacked memory packages may time, order, re-order, stagger, interleave, alternate, and/or otherwise schedule, time, re-time, etc. one or more refresh operations in order to reduce overall power, to reduce average power, to reduce peak power, and/or otherwise control the timing, profile (e.g. versus time, etc.), peak, average, or any other properties of power, voltage, current, noise, coupled noise, supply bounce, ground bounce, dV/dt, dI/dt, and/or any other similar, related, etc. metric, parameter and the like etc.  Tanpure et al. US Patent Application Publication No. 2014/0201547 describes when a current column address matches a previously stored column address, the column selected by the current column address is not pre-charged which may result in reduced operating power of the memory device.  Zafarana US Patent Application Publication No. 2013/0326124 describes when a program counter input matches a value in the table of jump values, loading a power management unit extender program counter with a start address of the substitute software routine.  Tani US Patent Application Publication No. 2002/0073348 describes that a comparator determines which one of the plurality of comparison addresses in the address table matches the address indicated by the program counter; a latch holds the index number associated with the comparison address that has been determined to be a match, and supplies a signal representing the index number to the power table as the index signal.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
June 4, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136